DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on August 02, 2022 has been entered.
- Claims 1, 5-10, 14-19, 22-25 and 28-30 are pending.
- Claims 1, 5-10, 14-19, 22-25 and 28-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the slot index corresponds to a value between 0 and a maximum value calculated based on the base periodicity and the scaling factor (Claims 1, 10, 19 and 25). “The closest prior art found is as follows:
Liu et al. (Pub. No. US 2020/0374170 A1)- l represents the OFDM symbol index within a slot, and this value is independent of the scale factor u. In these embodiments, l ranges from 0 to 13. n.sub.s,f represents the slot index within a radio frame. The value of the slot index also depends on the scale value of u. Use the same value of u=1 as an example, the total number of slots in a radio frame is 20 and therefore n.sub.s,f can range from 0 to 19.
Park et al. (Patent No. US 9,450,721 B2)- If a specific value (including one or more cinitCSH values) among cinitCSH1, cinitCSH2, . . . values is signaled in the middle of the radio frame (e.g., when a slot index is not 0), instead of nPN(ns) calculated before the signaled value is received, nPN(ns) calculated again at a current time II, on the assumption that the specific value is applied when the radio frame starts may be applied.
NPL-Qualcomm Inc., Resource Coordination across IAB Topology, R2-1804865-In access networks, half duplex constraint only relates to simultaneous DL and UL traffic on access links controlled by the same gNB, and thus, is handled by each gNB through FDD or TDD configuration. But in IAB networks, half duplex constraint relates to traffic between access and backhaul links and among backhaul links, which are controlled by different IAB-nodes.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," the slot index corresponds to a value between 0 and a maximum value calculated based on the base periodicity and the scaling factor “(claims 1, 10, 19 and 25) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472